UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1461


JAY BONANZA BRILEY; CONSTANCE H. BRILEY,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 31182-09)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jay Bonanza Briley, Constance H. Briley, Appellants Pro Se.
Bruce R. Ellisen, John A. Nolet, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jay Bonanza Briley and Constance H. Briley appeal from the

tax     court’s   orders        upholding        the    Commissioner’s        deficiency

determination as to their 2004 and 2005 income tax liabilities

and assessment of penalties, and denying their motion to vacate

that order.       On appeal, the Commissioner asserts that the tax

court lacked jurisdiction due to the Brileys’ late filing of

their petition for redetermination.                    The timely filing of a tax

court    petition    is     a    jurisdictional         prerequisite.          26   U.S.C.

§ 6213(a)    (2012).            The    Brileys’        deadline     for   filing      their

petition was December 22, 2009.                   Their petition was postmarked

December    23,     2009.        See    26   U.S.C.       §    7502   (2012)    (deeming

petition filed when properly mailed).                     Because the petition was

not timely filed, the tax court lacked jurisdiction to address

the Brileys’ petition.            See 26 U.S.C. § 6213(a) (“The Tax Court

shall have no jurisdiction to enjoin any action or proceeding or

order any refund under this subsection unless a timely petition

for a redetermination of the deficiency has been filed.”).

      Accordingly, we vacate the tax court’s orders and remand

this case to the tax court with instructions to dismiss the

petition    for     lack    of    jurisdiction.               We   dispense    with    oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                           VACATED AND REMANDED




                                  3